DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S NOTE
This office action is to address and correct the typographical errors presented in the previous 12/24/2021 action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11,  are rejected under 35 U.S.C 103 as being unpatentable over Lang et al. (US 2017/0163418), hereon referred to as Lang. 

	In regards to claims 1, 10, & 11, LANG discloses determining, via a first portion of a Quantum Fragmentation instance, a factor of fragmentation for the data object or file (Split/secret sharing determined by a policy: ''A policy may configure the secret sharing module to apply a single scheme with static parameters to all the data files, or to apply a number of schemes with dynamic parameters flexibly so as to meet different application requirements on security, reliability and performance; (split into N shares according to selected secret sharing method) for the data object or file; Paragraphs 0011; 0014; 0015; 0065; 0075; Fig.4); transforming the data object or file into a plurality of first data fragments according to the factor of fragmentation by applying one or more cryptographic processing, integrity checking, and resilient fragmentation schemes, via the first portion of the Quantum Fragmentation instance (Split the data into a plurality, N, of secret shares according to a selected one of the plurality of secret sharing methods, the selection being determined by the striping policy; Paragraph 0011); and persisting, via the first portion of the Quantum Fragmentation instance, each of the plurality of first data fragments to a data store of a plurality of available Cloud or other data stores or to a subsequent portion of the Quantum Fragmentation instance, wherein the persistence for each of the first data fragment occurs independently from the other first data fragments (Write the secret shares to storage. The storage preferably includes storage outside the secure data storage system; the shares are passed on to the scheduler module, which dynamically distributes the shares to Cloud data stores through lower level Cloud 1/0 Services; storage means is an independent storage means; independently addressable; Paragraphs 0011; 0065; 0091-0092).
Any interpretations of differences between the claim(s) and the prior art are only minor in nature, design elements and could not establish novelty or an inventive step. It would be obvious to an ordinary skill in the art, that before the filing date of the invention, any minor differences of the claim are still functionally addressed in the prior art, which discloses the same object matter and same type of solution as the instant application, as currently presented. For example, the prior art does not explicitly mention “Quantum Fragmentation”, however does mention many schemes to apply a number of schemes with dynamic parameters flexibly so as to meet different application requirements on security. It would have been obvious to an ordinary skill in the art, prior to the filing date of the application that such flexibilities to include quantum fragmentation in order to provide additional security in data storage (Lang; Abs; Paragraph 0001). 
In regards to claim 2, Lang discloses wherein determining the factor of fragmentation further comprises determining a level of redundancy for the data object or file, wherein a minimum subset of the plurality of first data fragments comprises the full content of the data object or file, wherein the minimum subset is based on the level of redundancy (In normal circumstances, all the service providers are used in share storage as well as secret reconstruction, but in an extreme desperate situation, 2-out-of-5 can be made redundant. That is to say if 2-out-of-5 CSPs fail, data/secret storage and reconstruction are still possible; Paragraphs 0043-0045).
In regards to claim 3, Lang discloses wherein the number of first fragments persisted to a subsequent portion of the Quantum Fragmentation instance is at least equivalent to the plurality of first data fragments persisted, wherein the persistence of each first data fragment occurs independently from the other first data fragments (The use of a second local multi-cloud proxy server and sub-routers are for the implementation of a break-glass data recovery. With the sub-routers and the second multi-cloud server, a route is established to and from all the CSPs. Having decided on a 3-out-of-5 access structure, only 3-out-of-5 CSPs are required to store and reconstruct the secret in an emergency situation; Paragraphs 0043-0045).
	In regards to claim 4, Lang discloses wherein the first portion of the Quantum Fragmentation instance comprises a first set of processors executing a set of code, and wherein the subsequent portion of the Quantum Fragmentation instance comprises the same or a second set of processors different than the first set of processors and executing the set of code (The persistence engine splits each of the plurality of secret shares into p data particles. The data particles are preferably of equal size to ensure that each data particle is anonymous relative to each other. The size of the data particles is determined by the administrator preferences. Alternatively, the size of the data particles is determined by computational limitations, such as available storage and bandwidth. In a further alternative embodiment, the size of the data particles is determined by a combination on input preferences and computational limitations; Figs.4-5).
	In regards to claim 5, Lang discloses determining, via the subsequent portion of the Quantum Fragmentation instance, a factor of fragmentation for a first data fragment; transforming the first data fragment into a plurality of second data fragments according to the factor of fragmentation by applying one or more of cryptographic processing, integrity checking, and resilient fragmentation schemes, via the same or a subsequent portion of a Quantum Fragmentation instance; and persisting, via the subsequent portion of the Quantum Fragmentation instance, each of the plurality of second data fragments to a data store of a plurality of available Cloud or other data stores or to another subsequent portion of the Quantum Fragmentation instance, wherein the persistence of each second data fragment occurs independently from the other second data fragments (The persistence engine splits each of the plurality of secret shares into p data particles. The data particles are preferably of equal size to ensure that each data particle is anonymous relative to each other. The size of the data particles is determined by the administrator preferences. Alternatively, the size of the data particles is determined by computational limitations, such as available storage and bandwidth. In a further alternative embodiment, the size of the data particles is determined by a combination on input preferences and computational limitations; Paragraphs 0023-0024; 0099-0102; Figs.4-5).
	In regards to claim 6, Lang discloses determining, via the other subsequent portion of the Quantum Fragmentation instance, a factor of fragmentation for a second data fragment; applying one or more cryptographic processing, integrity checking and resilient fragmentation schemes, via the subsequent portion of a Quantum Fragmentation instance, the second data fragment into a plurality of third data fragments according to the factor of fragmentation; and persisting, via the subsequent portion of the Quantum Fragmentation instance, each of the plurality of third data fragments to a data store of a plurality of available Cloud or other data stores or to another subsequent portion of the Quantum Fragmentation instance, wherein the persistence of each third data fragment occurs independently from the other third data fragments (The persistence engine writes the data particles to a plurality of storage means. Preferably, all data particle of a share x are written to an independent storage means corresponding to that share, and data particles of different shares are written to different independent storage means. In this way, if an independent storage means is lost or a data particle within that independent storage means is lost, the result would mean a loss of one share at the most. In doing this, the persistence engine ensures that data processed through the architecture 0 is not vulnerable to loss or compromise of any single CSP or independent storage means; Paragraphs 0023-0024; 0099-0102; Fig.4-5).
	In regards to claim 7, Lang discloses generating, via the first portion of the Quantum Fragmentation instance, an identification key for each of the plurality of first data fragments; and storing the identification keys at the first portion of the Quantum Fragmentation instance (The keys of the Map are unique identifiers of each secret share generated, and the corresponding values are “locators” telling where the shares are persisted. A locator is of type List<String>, because a share may have replicas stored at multiple locations so as to enhance its reliability and availability (as required by the data striping policy); Paragraphs 0065; 0162).
	In regards to claims 8, Lang discloses receiving a request, via the first portion of the Quantum Fragmentation instance, for retrieving the plurality of first data fragments from a plurality of available Cloud or other data stores and portions of the Quantum Fragmentation instance that received first data fragments, wherein the request comprises at least the identification key; receiving at the first portion of the Quantum Fragmentation instance, at least one of a plurality of first data fragments from the plurality of Cloud or other data stores and portions of the Quantum Fragmentation instance; and generating the data object or file at the first portion of the Quantum Fragmentation instance from the at least one of the plurality of first data fragments (The persistence engine splits each of the plurality of secret shares into p data particles. The data particles are preferably of equal size to ensure that each data particle is anonymous relative to each other. The size of the data particles is determined by the administrator preferences. Alternatively, the size of the data particles is determined by computational limitations, such as available storage and bandwidth. In a further alternative embodiment, the size of the data particles is determined by a combination on input preferences and computational limitations; The keys of the Map are unique identifiers of each secret share generated, and the corresponding values are “locators” telling where the shares are persisted. A locator is of type List<String>, because a share may have replicas stored at multiple locations so as to enhance its reliability and availability (as required by the data striping policy; Paragraphs 0040-095; 0162).
In regards to claim 9, Lang discloses wherein the at least one of the plurality of first data fragments comprises less than the plurality of first data fragments (The persistence engine splits each of the plurality of secret shares into p data particles. The data particles are preferably of equal size to ensure that each data particle is anonymous relative to each other. The size of the data particles is determined by the administrator preferences. Alternatively, the size of the data particles is determined by computational limitations, such as available storage and bandwidth. In a further alternative embodiment, the size of the data particles is determined by a combination on input preferences and computational limitations; Paragraphs 0040-095; 0162).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453. The examiner can normally be reached Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SHARIF E ULLAH/Primary Examiner, Art Unit 2495